Per Curiam,
Having given a most minute and painstaking study to the master’s report, and the opinion of the learned court below in this case, we have reached the conclusion that the opinion of the court contains the correct exposition of the facts in evidence and of the conclusions of law which control the determination and application of the facts in view of the various contentions of the parties. The chief controversy upon the question of the parol exchange, as to which the master and the court differ in their conclusions, is in our opinion, clearly and correctly determined by the court. The reasons given in support of that conclusion are entirely satisfactory to us, and without indulging in any repetition of them here we adopt the opinion as the expression of our views upon the whole case and on it we affirm the final decree.
The decree is affirmed and appeal dismissed at the cost of the appellant.